Citation Nr: 1009192	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  07-28 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to posttraumatic stress disorder.

2.  Entitlement to service connection for a heart disorder, 
to include as secondary to posttraumatic stress disorder.

3.  Entitlement to an initial compensable evaluation for 
status-post hemorrhoidectomy.

4.  Entitlement to a compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Spouse


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1969.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The issue of entitlement to service connection for 
hypertension, to include as due to the Veteran's 
service-connected posttraumatic stress disorder (PTSD), and 
the issues of entitlement to an initial compensable 
evaluation status post hemorrhoidectomy and a compensable 
evaluation for bilateral hearing loss are addressed in the 
Remand portion of the decision below and are remanded to the 
RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The medical evidence does not show a current diagnosis of a 
heart disorder.




CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by active 
military service, and is not proximately due to or aggravated 
by a service-connected disorder.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to 
assist provisions concerning the claim for service connection 
for a heart disorder.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).  A letter dated in August 2007 
satisfied the duty to notify provisions, after which the 
claim for service connection for heart disorder was 
readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, based on 
the record as a whole, the Board finds that a reasonable 
person would have understood from the information that VA 
provided to the Veteran what was necessary to substantiate 
his service connection claim, and as such, the essential 
fairness of the adjudication was not affected.  Further, the 
purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Veteran's service medical records, VA medical treatment 
records, and non-VA medical treatment records.  Treatment 
records from Dr. L. were not obtained; however, the Veteran 
testified at a hearing before the Board in January 2010 that 
he was unable to obtain these records.  The Veteran indicated 
that he had been treated by Dr. L. from 1971 to 1987 for 
general health care, hemorrhoids, and hypertension.  Dr. L. 
was identified as associated with the Warren Clinic, and 
records from the Warren Clinic were obtained from 1997 to 
2007.  As will be explained below, the claim for service 
connection for a heart disorder is being denied because the 
medical evidence does not show a diagnosis of a heart 
disorder during the appeal period.  See McLain v. Nicholson, 
21 Vet. App. 319 (2007).  The records that are unavailable 
from Dr. L. are dated prior to the date the Veteran's claim 
for service connection was received in April 2007.  
Subsequent records from the Warren Clinic do not document a 
history of or current treatment for a heart disorder, a 
finding confirmed by other non-VA treatment records dated 
from 1987 through 1993, VA treatment records dated from 
November 2008 to May 2009, and VA examination conducted in 
November 2008.  Id.  

In addition, the Veteran submitted a June 2009 letter from 
his current treating physician, V.R., M.D., which was 
received subsequent to the June 2009 supplemental statement 
of the case, without waiver of review by the RO.  However, 
this letter does not pertain to the claim of entitlement to 
service connection for a heart disorder.  

The Board therefore finds it is not necessary to remand for 
further attempts obtain the earlier treatment records by Dr. 
L. or to afford the RO the opportunity to review the June 
2009 statement by Dr. V.R.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (finding that remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided); 38 C.F.R. 
§ 19.37 (2009).

A VA examination was afforded the Veteran in November 2008.  
The report was based on review of the medical treatment 
records, the Veteran's reported medical history, and 
examination of the Veteran.  Clinical studies, including 
x-ray, electrocardiogram/holter/echo test, echocardiogram, 
and a two-dimensional echocardiography were conducted.  The 
examination is therefore adequate for the purposes of 
adjudicating this claim.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).  There is no other indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 493.  

Service connection may be established for a disability 
resulting from injury or disease incurred in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease in service.  
See Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Moreover, pertinent regulations provide for a grant of 
secondary service connection where a disability is determined 
to be proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  Further, where 
service connection is sought on a secondary basis, service 
connection may be granted for a disability which was not only 
proximately due to or the result of a service-connected 
condition, but may also be granted where a service-connected 
disability aggravated a nonservice-connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1994) (en banc).  

Service connection for PTSD was granted effective March 2006.  
The Veteran argues that he has a heart disorder that is the 
result of his service-connected PTSD.  He testified before 
the Board during a hearing in January 2010 that a heart 
disorder was initially diagnosed by Dr. P.K, and had been 
treated by Dr. V.R. of the Warren Clinic for over twenty 
years for this disorder.  

Service medical records show no complaints of or treatment 
for a heart disorder.  The Veteran's service entrance and 
discharge examinations show no defects, diagnoses, 
abnormalities, or other findings concerning his heart, 
vascular system, or chest.  Blood pressure was measured at 
130/70 at his induction physical in July 1966 and at 100/60 
at discharge examination in July 1969.  Results of chest 
x-rays taken in July 1966 and July 1969 were negative.

Private treatment records dated from 1987 to 2007, and VA 
treatment records dated from November 2008 to May 2009 do not 
show treatment for or findings of a heart disorder.

Private treatment records from the Warren Clinic, including 
records from Dr. V.R. dated from 1999 to 2007, from Dr. P.K. 
dated from 1987 to 1993, and from the Oklahoma Heart 
Institute dated from 1997 to 2007 document no diagnoses of a 
heart disorder.  These records show that the Veteran was 
evaluated for chest pain in 1993 and 1997 but heart disease 
was ruled out.  In 1993, possible coronary artery disease was 
considered, but a treadmill tolerance report in November 1993 
found no clinical angina or ischemic sinus tachycardia 
changes, and resulted in a negative exercise treadmill test.  
The physician noted that the Veteran presented with risk 
factors for ischemic heart disease, but diagnosed pleuritic 
chest wall-type pain and untreated hypertension.  A treadmill 
test was again reported as negative in March 1997.  The 
diagnoses of hypertension and chest wall/pleuritic pain were 
confirmed in February 1998.  

In an April 2008 statement, Dr. V.R. noted that the Veteran 
had been a patient since February 1997 and had been diagnosed 
with high blood pressure.  Dr. V.R. observed that "since 
hypertension and stress are related to heart disease, the 
impact of his PTSD on his hypertension can lead to heart 
problems."  Dr. V.R. noted that the Veteran had been 
evaluated for chest pain.

A VA examination for a heart disorder was conducted in 
November 2008.  The examiner noted that the claims file had 
been reviewed.  The Veteran reported that he did not have any 
heart problems, but used to have intermittent pressure in the 
chest and had normal treadmill tests done twice.  He did not 
report a history of shortness of breath or real chest pain, 
and stated he was not on any heart medication.  He reported a 
family history of hypertension and heart disease.  He 
reported no history of hospitalization, surgery, trauma to 
the heart, cardiac neoplasm, myocardial infarction, or other 
heart disorder than hypertensive heart disease, which he 
reported had its onset during the early 1970s.  He reported 
no history of syncope, fatigue, angina, dizziness, dyspnea, 
and that continuous medication had not been required.  
Following the physical and pulmonary examinations, chest 
x-rays, electrocardiogram/holter/echo tests, echocardiogram, 
and two-dimensional echocardiography, the examiner noted that 
a further myocardial perfusion study was recommended relative 
to left ventricular wall motion and systolic function 
findings, which appeared mildly hypokinetic and in the low 
normal to mildly impaired range, respectively.  
Notwithstanding, the examiner found no problems or functional 
effects of heart disease, and the diagnosis was that of "no 
heart condition."  

Private treatment records including statements by Dr. V.R. 
dated in April 2008 and June 2009, VA treatment records and 
the November 2008 VA examination reports do not show a 
diagnosis of a heart disorder.  Rather, heart disease was 
ruled out through clinical tests in 1993 and 1997, and again 
on VA examination in November 2008.

Without a diagnosis of a heart disorder, service connection 
for a heart disorder may not be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("in the absence of 
proof of a present disability, there can be no valid 
claim.").  The evidence of record contains no medical 
findings or opinions of a heart disorder that is the result 
of his active service, or is the result of or aggravated by 
PTSD.  

The Veteran testified at his hearing before the Board that 
his treating physician had opined that a relationship existed 
between the Veteran's heart disease and his service-connected 
PTSD.  However, the connection between what a physician said 
and the layman's account of what he purportedly said is 
simply too attenuated and inherently unreliable to constitute 
"medical" evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995). 

The Veteran testified that he has a heart disorder that is 
the result of his service-connected PTSD.  However, as a 
layperson, lacking in medical training and expertise, his 
statements are not competent evidence to provide a diagnosis 
of a heart disorder that is linked to his military service or 
his service-connected PTSD.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The VA examiner considered the Veteran's 
contentions, as well as the clinical findings, but found that 
there was no heart disorder.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006). 

As there is no medical evidence of a diagnosis a heart 
disorder at anytime during the appeal period that is related 
to his military service, or was caused or aggravated by his 
service-connected PTSD, the preponderance of the evidence is 
against the claim for entitlement to service connection for a 
heart disorder.  Therefore, the doctrine of reasonable doubt 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, service connection for a heart disorder 
is not warranted.


ORDER

Service connection for a heart disorder is denied.


REMAND

The Veteran contends that his diagnosed hypertension is 
either related to his military service, or was caused or 
aggravated by his service-connected PTSD.  

A VA examination in 2008 found that the Veteran's 
service-connected PTSD did not cause his hypertension, but 
did not address is the Veteran's service-connected PTSD 
aggravated his hypertension.  A private physician, Dr. V.R. 
opined in April 2008 that the Veteran's PTSD, "is certainly 
a significant enough stress that it would be likely to have 
contributed to his manifestation of hypertension."  However, 
this opinion only states that his PTSD only contributed to 
the "display or disclosure of characteristic signs or 
symptoms of an illness."  Stedman's Medical Dictionary, 1061 
(26th ed. 1995).  Accordingly, this opinion provides no 
insight into whether the service-connected PTSD caused or 
aggravated the diagnosed hypertension.  Additionally, Dr. 
V.R. opined in June 2009 that the Veteran's PTSD "can 
certainly lead to difficulty controlling [the Veteran's] 
blood pressure" and that it was "likely that [his] PTSD may 
have led to [his blood pressure being as much of a problem as 
it is."  These statements are speculative.  See Bloom v. 
West, 12 Vet. App. 185, 186-87 (1999) (finding that the 
treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition was too speculative); see 
also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(finding that medical evidence which merely indicates that 
the alleged disorder "may" be related is too speculative to 
establish such a relationship).

The Board finds that the evidence of record is insufficient 
upon which to reach a decision with regard to the claim of 
entitlement to service connection for hypertension, to 
include as secondary to PTSD.  

The Veteran also seeks a higher initial evaluation for his 
service connected status post hemorrhoidectomy and an 
increased evaluation for his service-connected bilateral 
hearing loss.  The Veteran testified in January 2010 that he 
had received treatment for his hemorrhoids from Dr. V.R.  The 
most recent treatment from Dr. V.R. in the claims file is 
dated in 2007.  These records must be obtained.

Moreover, the Veteran testified in January 2010 that his 
hemorrhoid disorder and bilateral hearing loss had worsened 
since his last VA examinations for same.  The "fulfillment of 
the statutory duty to assist . . . includes the conduct of a 
thorough and contemporaneous medical examination . . . so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  As such, the Board concludes that additional VA 
examinations would provide a record upon which a fair, 
equitable, and procedurally correct decision on these claims 
can be made.  38 C.F.R. §§ 3.326, 3.327 (2009).

Accordingly, the case is remanded for the following actions:

1.  The RO must obtain any additional VA 
and non-VA treatment records identified 
by the Veteran with regard to the issues 
of entitlement to service connection for 
hypertension, entitlement to an initial 
compensable evaluation for status post 
hemorrhoidectomy, and entitlement to a 
compensable evaluation for bilateral 
hearing loss.  In particular, the RO must 
ask the Veteran to identify treatment 
dates and provide release of any private 
treatment records, to include those of 
Dr. V.R.  The RO must obtain all 
treatment records from the VA Medical 
Center in Muskogee, Oklahoma from May 
2009 to the present, along with any other 
VA treatment records the Veteran may 
identify.

Any records obtained must be associated 
with the claims file.  The RO must 
perform all follow up indicated and 
document negative responses.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action 
to be taken by the RO with respect to the 
claim; and (d) that the Veteran is 
ultimately responsible for providing the 
evidence, as required by 38 C.F.R. 
§ 3.159(e).  The Veteran must then be 
given an opportunity to respond.  

2.  Thereafter, the Veteran must be 
afforded a VA examination to determine 
the severity of his service-connected 
status post hemorrhoidectomy.  All 
indicated tests and studies must be 
performed.  The claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner must 
comment upon the presence or absence of 
external or internal hemorrhoids and if 
they are present, whether they are large 
or thrombotic, irreducible, with 
excessive redundant tissue, and the 
frequency of recurrence, if any.  If 
bleeding is present, the examiner must 
say whether it is persistent and if it is 
accompanied by secondary anemia or 
fissures.  The report prepared must be 
typed.

3.  The Veteran must be afforded a VA 
examination to determine the severity of 
his service-connected bilateral hearing 
loss.  All indicated tests and studies 
must be performed.  The claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner must address the Veteran's 
functional impairment due to his 
bilateral hearing loss.  Specifically, 
the results of a complete VA audiological 
evaluation must be recorded, to include a 
statement detailing, in numbers, the 
findings of puretone decibel loss at 500, 
1000, 2000, 3000 and 4000 Hertz, the 
puretone threshold average of the results 
from 1000 Hertz to 4000 Hertz, and the 
results of the word recognition test, in 
percentages, using the Maryland CNC test.  
The report must be typed.

5.  The claims must be returned to the VA 
examiner that conducted the November 2008 
examination to provide an opinion as to 
whether the Veteran's diagnosed 
hypertension is aggravated by his 
service-connected PTSD.  If the examiner 
that conducted the November 2008 VA 
examiner is no longer available, the 
claims file must be referred to the 
appropriate VA examiner to provide the 
opinion requested.  If the examiner is 
unable to provide such an opinion without 
resort to speculation, the examiner must 
state this and specifically explain why 
an opinion cannot be provided without 
resort to speculation.  The report must 
be typed.  


6.  The RO must notify the Veteran that 
it is his responsibility to report for 
the scheduled examinations and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. § 3.158, 3.655.  In the event 
that the Veteran does not report for the 
scheduled examinations, documentation 
must be obtained which shows that notice 
scheduling the examinations was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

7.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO must 
readjudicate the Veteran's claims for 
entitlement to service connection for 
hypertension, entitlement to an initial 
compensable evaluation for status post 
hemorrhoidectomy, and entitlement to a 
compensable evaluation for bilateral 
hearing loss.  If any issue on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
Veteran and his representative, and they 
must be provided an opportunity to 
respond.  Thereafter, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


